DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/11/2020 and 08/19/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 02/11/2020 are accepted by the examiner.
Priority
 The application is filed on 02/11/2020 and has priority of application
RU2019120229 (Russian Federation).

 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-3, 6-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadgir et al. (US 20040148326 A1, hereinafter, Nadgir) in view of Onischuk et al. (US 20180350180 A1, hereinafter, Onischuk).
 	Regarding claim 1, Nadgir discloses  a method for sending user data from a client device to a server, the method comprising: identifying, a structure to send to the server, wherein the structure comprises the user data (Paragraph 0190: a user may issue many requests for many resources or services simultaneously and have the network do the work. The nondeterministic structure may also help provide unlimited scalability); 
 	dividing the structure into two or more substructures; and for each respective substructure of the two or more substructures (Paragraphs 0153, 0242: Based on the information passed with the message, one of the peers 1404a and 1404b in the top monitor group may decide which subgroup 406a-406f to hand on the request to, and forward the request to the chosen subgroup): 
 	assigning a degree of confidentiality to the respective substructure (Paragraph 0026: providing a degree of reliability); and 
 	sending the respective substructure to a respective node of a plurality of nodes based on the assigned degree of confidentiality and a degree of security of the respective node (Paragraphs 0277, 0748, 0753, 0757: The message digest in the envelope may be used to guarantee the data integrity of messages. Messages may also be encrypted and signed for confidentiality and refutability.), 
 	wherein the respective node is configured to (1) apply a respective transformation to the respective substructure (Paragraph 0753: These classes may enable privacy by the means of a P2P TLS implementation; integrity with signed hashes; non-repudiation using the web of trust; and MACs for data authenticity. Combinations of these classes may form security suites, and the peer-to-peer platform provides the mechanism to add new customized suites as required) and 
 	[(2) transmit the transformed respective substructure to the server, wherein the server is configured to combine received transformed substructures into a transformed structure].
	Nadgir does not explicitly states but Onischuk from the same or similar fields of endeavor teaches to transmit the transformed respective substructure to the server, wherein the server is configured to combine received transformed substructures into a transformed structure (Paragraphs 0402, 0411, 0755: ach symbol group can then be combined to create larger symbol groups enabling larger number of permutations of symbols and a larger range of correlated numbers for greater security, such as: Voter Ballot RSID: combined reference symbol groups A,B (32 symbols),)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the transformed respective substructure to the server, wherein the server is configured to combine received transformed substructures into a transformed structure as taught by Onischuk in the teachings of Nadgir for the advantage of improving and extending the tasks of certifying, tallying, verification, and error reporting  (Onischuk, Paragraph 0051).
 	Regarding claim 2, the combination of Nadgir and Onischuk discloses the method of claim 1, wherein a first substructure of the two or more substructures further comprises information about at least one other substructure of the two or more substructures (Nadgir Paragraph 0190: The original source peer need not service every resource request; in fact, it does not even have to be up and running. The nondeterministic structure may also help provide the optimized use of network bandwidth. The concentrated localized traffic congestion typical of today's Web doesn't affect P2P networking. The nondeterministic structure may also help provide a lowered cost of content distribution. The P2P network can absorb contents and replicate it for easy access).
 	Regarding claim 3, the combination of Nadgir and Onischuk discloses the method of claim 1, wherein the respective substructure comprises information on a given area of knowledge about a user associated with the client device (Nadgir Paragraph 0096: enables users (e.g. software developers) to submit tasks to a cluster or group of peer nodes participating in a peer-to-peer environment on a network. In one embodiment, tasks may preferably be submitted to the cluster or group for execution from any peer node (or, in one embodiment, any other node) connected to the network).
	Regarding claim 6, the combination of Nadgir and Onischuk discloses the method of claim 1, wherein the plurality of nodes further comprises the server, and wherein the server is further configured to apply a transformation to the received transformed sub structures (Nadgir Paragraph 0190: The nondeterministic structure may also help provide the optimized use of network bandwidth. The concentrated localized traffic congestion typical of today's Web doesn't affect P2P networking. The nondeterministic structure may also help provide a lowered cost of content distribution. The P2P network can absorb contents and replicate it for easy access).
 	Regarding claim 7, the combination of Nadgir and Onischuk discloses the method of claim 1, wherein the plurality of nodes comprises at least one node configured to apply a transformation that transforms the respective substructure such that it is possible to identify a user of the user data from the transformed respective substructure (Paragraph 0292: the digest is either an MD5 or SHA1 hash or a digital signature. The digest may serve as a placeholder for either. A message may have as many tag parts as needed. In one embodiment, the tag name may be a string ), but it is not possible to retrieve additional data of the user data from the transformed respective sub structure (Paragraph 0753: Implement security classes for the RSA public key exchange, the RC4 byte stream cipher, and the SHA-1 hash algorithm, among others. These classes may enable privacy by the means of a P2P TLS implementation; integrity with signed hashes; non-repudiation using the web of trust; ).
 	Regarding claim 8, the combination of Nadgir and Onischuk discloses the method of claim 1, wherein the plurality of nodes comprises a first node and a second node, and wherein parameters of a first transformation applied by the first node depend on parameters of a second transformation previously applied by the second node (Nadgir Paragraph 0112: The message may include one or more parameters indicating the particular task 3010 to be performed by the peer node 3002. Each peer node 3002 receiving a task assignment may receive different values for the parameters to indicate the particular task 3010 to be performed by the peer node)
 	Regarding claim 9, the combination of Nadgir and Onischuk discloses the method of claim 1, wherein the degree of confidentiality represents a numerical value characterizing a probability of identifying a user of the client device from the respective sub structure (Paragraph 0009: FIG. 1A shows two peer devices 104A and 104B that are currently connected. Either of the two peer devices 104 may serve as a client of or a server to the other device. FIG. 1B shows several peer devices 104 connected over the network 106 in a peer group. In the peer group, any of the peer devices 104 may serve as a client of or a server to any of the other devices)
 	Regarding claim 10, the combination of Nadgir and Onischuk discloses the method of claim 1, further comprising: determining the degree of security for the respective node, wherein the degree of security represents a numerical value characterizing a probability that the respective node is able to provide information security for the respective substructure.
 	Regarding claim 11, the combination of Nadgir and Onischuk discloses the method of claim 1, further comprising determining the degree of confidentiality based on a location of the client device (the creation of peers and peer groups. In one embodiment, the core layer 120 may be thin and small, and may provide interesting and powerful primitives for use by services and applications in the other layers. The core layer 120 may support choices such as anonymous vs. registered users and encrypted vs. clear text content).
 	Regarding claim 12, the combination of Nadgir and Onischuk discloses the method of claim 1, further comprising sending the respective substructure to the respective node based on the location of the client device (Nadgir Paragraph 0190: people from different parts of the world requesting the same resource are likely to get different copies of the resource from completely different locations. Peers may obtain content from multiple servers, ideally reaching a nearby one that is up and running. ).
 	Regarding claim 13, the combination of Nadgir and Onischuk discloses the method of claim 1, wherein the transformed structure is used to form protected user profiles (Nadgir Paragraph 0238: Each peer group may establish its own membership policy in a range from open (any peer can join) up to highly secure and protected (a peer may join only if it possesses sufficient credentials).).
  	Regarding claim 15; Claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 3, and is therefore rejected under similar rationale.
  	Regarding claim 20; Claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Allowable Subject Matter 
6.	Claims 4-5, 14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner Notes 
7.	The Examiner notes that incorporating the combined limitations of claims 3 and 8 or  combined limitations of claims 11 and 12 into independent claim 1 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claims 15 and 20 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention. 
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verzun et al. (US 20190386969 A1) discloses that software installed in the nodes in a communication network allows them to perform a “name server” function, which entails the management of a dynamic list of the client devices that are connected to the cloud, a “task” function, which entails the receipt and transmission of the packets, and an “authority” function, which entails the determination of the routes of the packets through the cloud. Each node is capable of performing only one function at a time.
Verbeke et al. (US 20040098447 A1) discloses method for submitting and performing computational tasks in a distributed heterogeneous networked environment. Embodiments may allow tasks to be submitted and run in parallel on a network of heterogeneous computers implementing a variety of operating environments.
9.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498